 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PERRY WASHINGTON,                                    Case No. 1:19-cv-01069-LJO-BAM (PC)
12                        Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                           APPLICATION TO PROCEED IN FORMA
13            v.                                           PAUPERIS
14    FRESNO COUNTY SHERIFF, et al.                        (ECF No. 11)
15                        Defendants.                      ORDER DIRECTING PAYMENT OF
                                                           INMATE FILING FEE BY FRESNO
16                                                         COUNTY JAIL
17

18           Plaintiff Perry Washington is a county jail inmate proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983.

20           Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

21   to 28 U.S.C. § 1915, filed on August 28, 2019. (ECF No. 11.) Plaintiff’s application includes a

22   certified jail trust account statement that reflects the activity in Plaintiff’s trust account for the last

23   six months. (Id. at 3.)

24           Since Plaintiff has made the showing required by § 1915, the application to proceed in

25   forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for

26   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

27   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

28   account. The Fresno County Jail is required to send to the Clerk of the Court payments from
                                                           1
 1   Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the statutory

 2   filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 11), is GRANTED;

 5          2.      The Sheriff of the Fresno County Jail or her designee shall collect payments

 6                  from Plaintiff’s trust account in an amount equal to twenty percent (20%) of

 7                  the preceding month’s income credited to the prisoner’s trust account and

 8                  shall forward those payments to the Clerk of the Court each time the amount

 9                  in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until

10                  a total of $350.00 has been collected and forwarded to the Clerk of the Court.

11                  The payments shall be clearly identified by the name and number assigned to

12                  this action;

13          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

14                  Plaintiff=s in forma pauperis application on the Sheriff of the Fresno County Jail,

15                  via the Court’s electronic case filing system (CM/ECF); and

16          4.       The Clerk of the Court is directed to serve a copy of this order on the Financial

17                  Department, U.S. District Court, Eastern District of California.

18
     IT IS SO ORDERED.
19

20      Dated:     August 30, 2019                             /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                           2
